 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CName and General Counsel'sExhibit NumberCurtisBenson ------------ 6(a)(89)James A. Benson------------6(a)(9)Wilma Bryant------------6(a)(12)H. C. McMurray------------6(c)Jerry L. Furr --------------6(a)(103)SamuelSnow---------------6(k)APPENDIX DNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL, upon request, bargain with Upholsterers' International Union ofNorth America,AFL-CIO, asthe exclusive representative of our productionand maintenance employees.WE WILL NOTinterrogate our employees as to their union membership oractivity in a manner violative of Section 8 (a) (1) of the Act.WE WILL NOTthreaten our employees with economic reprisals for unionactivity or for designating the above-named Union as their collective-bargainingrepresentative.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to join or assist a union, to bargain col-lectively thiough representatives of their own choosing,and to engage in otherconcerted activities for mutual aid or protection.GENERAL STEEL PRODUCTS,INC., AND CROWNFLEX OF NORTH CAROLINA, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate with the Board'sRegional Office,1831 Nissen Building,310 West Fourth Street, Winston-Salem,North Carolina, Telephone No. 723-2302.United States Gypsum Company, PetitionerandUnited SteelWorkers of America, AFL-CIO.CaseNo.10-RM-415.March 11, 1966DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerWilliam A. McHugh. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.TheEmployer-Petitioner filed a brief, and the Union fileda memorandumand a reply brief.Thereafter, the Employer submitted a motion tofile a supplemental brief which was transmitted therewith, and theUnion filed a response to that motion. The request of the Employeris hereby granted, and its supplemental brief has been considered.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersBrown andZagoria].157 NLRB No. 60. UNITED STATES GYPSUMCOMPANY653Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons.Until March 1965, United Cement Company, Inc. (referred to asUnited), operated a quarry, mine, and lime plant in Montevallo, Ala-bama.Following a consent election on February 18, 1958, the Boardhad certified the Union as the bargaining representative of a unit con-sisting of all of United's production and maintenance employees withthe usual exceptions for office clerical employees, professional employ-ees, watchmen, guards, and supervisors as defined in the Act.Variouscontracts were executed thereafter, the most recent to be effective fromMarch 30, 1964, through March 30, 1967.At the end of March 1965, United sold its physical assets to UnitedStates Gypsum Company, referred to herein as the Petitioner or theEmployer. The new Employer shut the plant from March 31 throughApril 5, during which time it interviewed United's employees andhired all but three.'The Employer produced the same products asUnited, used the same property and machinery, and continued thesame terms and conditions of employment.2United's plant managerbecame Employer's works manager and remained as senior manage-ment representative.The Employer thereafter began to strip portionsof the property with the intention of eliminating the mining operationand concentrating on quarrying.As required by its contract with the Union, United had checked offdues in accordance with checkoff authorizations it had received.'The1 Of the three who were not hired, one quit and two did not pass the physicalexaminations.2The only changes made were the substitution of the Employer's name on the plantsign, truck, stationery, and containers ; the addition of two superintendents ; the establish-ment of a new group hospital-medical plan(the new plan was discussed with the Union,which did not object thereto) ; and the furnishing of new safety equipment.The plantmanager testified that the Employer has embarked on a program of improvementspursuant to which two additional tanks were built and additional equipment and mate-rials placed on hand.3Each authorization, which named United as "the company," provided for checkoffwhile the employee was employed"within the collective-bargaining unit in the company "The authorizations were to be effective for 1 year or "until the termination date of thecurrent collective-bargaining agreement between the company and the union,whicheveroccurs sooner."They also provided for automatic annual renewal commencing a yearafter the effective date of the authorization or after the termination date of the currentcontract, which ever was sooner, unless appropriate notice of intent to cancel was givenUnited had outstanding authorizations from virtually everybody in the unitAt thetime of the hearing, the authorizations numbered substantially more than a majority ofthe Employer'spresent complement of production and maintenance employees. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew Employer discontinued this procedure, asserting that it intendedto follow "the practices of [United's] contract and not the contract." 4On May 17, the local's president filed a grievance with the Employer,objecting to its refusal to comply with United's contract.TheEmployer thereupon declined to recognize and deal with the Unionand again stated that it was not bound by the prior contract.5 OnJuly 12, the Employer filed the instant petition.On September 15the Union filed a charge with the Board alleging that the Employerhad violated Section 8(a) (5) but on October 15 the charge was with-drawn.The Union contends that its contract is a bar,6 while theEmployer argues that, under established principles, it is entitled toan election at this time.7Although the parties have devoted much oftheir respective arguments to the change of ownership and its effecton the preexisting contract, we find it unnecessary to pass on any ofthese contentions, since this case raises an even more fundamental issuewhich is dispositive of the petition.The Board has long held that a question concerning representationis raised with respect to the status of an incumbent union if an employerfiles a petition under Section 9(c) (1) (B) and shows only that theunion has claimed representative status in the unit and the Employerhas rejected or otherwise questioned that status.8 In so holding, the4Althoughthe sales contract is not on the record, it is apparent from the positions ofthe parties that the Employer did not agree to assume the obligations of United's collective-bargaining contract.SOn June 11 the Union brought an action under Section 301 of the Act in the UnitedStatesDistrict Court for the Northern District of Alabama,Southern Division (CivilAction No.CA 65-406),seeking a declaratory judgment that the Employer was boundby the contract and a preliminary injunction enjoining it from refusing to comply with itsterms.A hearing on the preliminary injunction was held on July 16.However, as ofthe date of this Decision,no further action had occurred either with regard to the suitor the request for the injunction.,The Union argues that the decision of the Supreme Court inJohn Wiley&Sons, IncV.Livingston,etc.,376 U.S.543, and subsequent circuit court decisions on similar issues(United Steel Workers v.Reliance Universal,Inc.,335 F. 2d 891 (C.A. 3) ;WackenhutCorp. v. International Union,332 F. 2d 954(C A. 9)) require a conclusion that United'scontract survived the sale of the plant and continues to bar this Employer's petition asitwould have barred a similar petition by United.The Employer contends that the con-tract obligation of the preceding employer does not devolve upon a purchaser where onlythe physical assets are sold and there is no express assumption of the contract.TheEmployer further argues thatWileyand the later circuit court cases are inapplicable, asthey are concerned only with the obligation of a successor employer to arbitrate issuesarising under the predecessor's collective-bargaining contract7 The Employer makes various other contentions,viz,that the Union had abandonedthe contract prior to the sale because it did not demand strict adherence to some of itsprovisions;that while the International was certified,the local had been involved inadministering the contract and therefore the Employer did not know which Union torecognize;that the Employer could not lawfully check off dues when the only authoriza-tions failed to comply with the provisions of Section 303(b) (4) of the Act in that theywere irrevocable for an initial period of 13, rather than 12, months.In view of ourdisposition of this case we do not reach these matters8Whitney's,81 NLRB 75;Westinghouse Electric Corporation X-ray and Industrial Elec-tronics Division,129 NLRB 846,847;Andrews Industries,Inc.,105 NLRB 946. TheUnion's claim that its contract is a bar to the filing of the'RM petition is considered asa demand for recognition and bargaining under the contract(Dade Drydock Corp,124NLRB 532,533-534),and the petition itself was held sufficient to question the Union'sright to continue as bargaining representative. UNITED STATESGYPSUM COMPANY655Board has not, in such representation proceedings, questioned the goodfaith of the employer's refusal to grant the union continued recogni-tion.Further, where there has been a more change in the ownershipof an employing enterprise and no express assumption of the preexist-ing contract, the Board has consistently directed an election upon anemployer's petition.°On the other hand, in unfair labor practicecases the Board has consistently held that there is an irrebuttable pre-sumption that the majority status of a certified union continues for1 year from the date of certification; that thereafter the presumptionis rebuttable, and an employer may lawfully refuse to bargain only ifit can show by objective facts that it has a reasonable basis for believ-ing that the union has lost its majority status since its certification.10In addition, it is well settled that change of ownership alone will notbe sufficient to justify a refusal on the part of the new employer tobargain with the certified representative of the employees.1'Accordingly, under the present rules, the relation of an incumbentcertified union to an employer that has taken over the employingenterprise and declines to bargain without a good-faith doubt of theunion's majority status may turn on whether the employer refuses tobargain and thereby subjects itself to an 8 (a) (5) charge or chooses tofile It petition and forces the union to an election.The Board hassought to avoid such reliance on procedural niceties by allowing an8(a) (5) charge filed in response to the employer's petition to blockfurther proceedings on the petition until the unfair labor practicematter is resolved.However, if, as in the instant case, the union failsto pursue the unfair labor practice procedure, it would seem that theability of the union to continue to represent the employees without sub-jecting itself to an election would again rest on the employer's choice.But in either case the rights of the employees to be represented arejeopardized, and the union is put to the choice of utilizing the time-consuming unfair labor practice route or submitting to the employer'suse of the petition and being compelled to engage in endless electioncampaigning either at the close of each contract term or whenever theemploying industry changes hands.Under these circumstances, unin-terrupted and stable bargaining relationships would be impaired, andunions would be tempted to make unreasonable demands in order toretain the allegiance of the employees.12The earliest statements interpreting Section 9(c) (1) (B) rested onthe view that the legislative history did not support any qualificationon the absolute right of an employer to question the majority status of9 SeeGeneral Extrusion Company, Inc,General Bronze Alwintite ProductsCorp,121NLRB 1165, 1168;JollyGiant LumberCo.,114 NLRB 413.toLaystromManufacturing Co.,151NLRB 1482."Maintenance,Incorporated,148 NLRB 1299;Johnson Ready Mix Co ,142 NLRB 43712 See S. MinorityRept.105, pt. 2, onS 1126, 80thCong, 1st sess,p.11 , I LegHist.473 (1947). ,656DECISIONSOF NATIONALLABOR RELATIONS BOARDan incumbent union.13However, although the statute does not specif-ically grant the Board discretion to dismiss a. petition where continuedmajority status is not validly challenged, neither does it prohibit theBoard from doing so.'4 Further, the legislative history states clearlythat Section 9(c) (1) (B) was designed to give relief to those employ-ers who have "reasonable grounds for believing" that a union makinga claim is not really the choice of the majority.15 There is no indica-tion that Congress in enacting that section contemplated the creationof a device by which an employer acting without a good-faith doubt ofthe union's status 16 could disrupt collective bargaining and frustratethe policy of the Act favoring stable relations.In light of the above, we are of the view that we should no longeradhere to the former interpretation of Section 9 (c) (1) (B).We there-fore now hold that in petitioning the Board for an election to'guestionthe continued* maj ority of a previously certified incumbent union, anemployer, in addition to showing the union's claim for continued rec-ognition,must demonstrate by objective considerations that it hassome reasonable grounds for believing that the union has lost its major-ity status since its certification.17To the extent thatWhitney'sandsimilar cases conflict with this holding, they are hereby overruled.Applying this standard to the instant case, it is clear that by assum-ing ownership of United's assets, selecting as its work force United'semployees, and using them to perform substantially the same opera-tion at the same place as they had in the past, the Employer becamesubject to United's obligations to recognize and deal with its employ-ees' certified bargaining representative.No objective evidence appearson the record that could furnish a reasonable basis for the Employerto believe that the Union might have lost its majority status. Indeed,the Employer argued vigorously in favor of a continuation of ourprior practice of directing an election on the basis of the bare petition,and it presented facts which, if anything, would tend to negate thecontention that any such reasonable doubt could exist.Under these13 Cf.Whitney's, supra, 77.14 SeeRay Brooks V. N.L.R.B.,348 U S.96, 104.15 S. Rept.105 on S.1126, 80th Cong,1st sess , p 10; I Leg Hist 416 (1947).Prior tothe 1947 amendments to the Act,an employer faced with a representation claim by one unionwas unable to file a petition which would start the Board's representation machineryAn employer could, under the Board'sRules at that time,file a petition for certificationonly when two or more unions claimed to represent his employees In the event thata certified representative appeared to lose its majority status in the unit and no secondunion claimed to represent the employees,the employer's only course of action was eitherto bargain despite his doubt of a majority(and risk violating then Section'8(2)) or toexpress his doubt and refuse to bargainand await unfair labor practice charges underthen Section 8(5).SeeThe Cincinnati Times-Star Co.,66 NLRB 4141aIbid ; 93 Cong. Ree 1911 (1947)(Remarks of Senator Morse),II Leg Hist 983, 93Cong.Rec. 4153(1947)(Remarks of Senator Murray), II Leg. Hist. 1042.17Laystrom Manufacturing Co, supra;seeCelanese Corporation of America,95 NLRB664, 673-674 WINN-DIXIE GREENVILLE, INC.657circumstances we find that the instant petition does not present a ques-tion concerning representation under Section 9 (c) and shall order thatit be dismissed.[The Board dismissed the petition.]Winn-Dixie Greenville,Inc.andGeneral Drivers,Warehousemenand Helpers Local Union No.509, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 11-CA-2510.March 14, 1966DECISION AND ORDEROn November 22, 1965, Trial Examiner Thomas N. Kessel issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesalleged in the complaint and recommending that it cease and desisttherefrom, and take certain affirmative action, as set forth in the TrialExaminer's Decision.The Trial Examiner further found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that the complaint be dis-missed with respect to those allegations.Thereafter, the GeneralCounsel, the Charging Party, and the Respondent filed exceptions toportions of the Trial Examiner's Decision, and the General Counseland Charging Party filed briefs in support of their exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modification.The Trial Examiner found that Respondent discharged employeeJ. L. Smith on August 14, 1964,1 for violating certain company rules,and not in reprisal for his union activities.The General Counsel andthe Union except to this finding and contend that Respondent seizedupon what the Trial Examiner conceded was a trivial incident as apretext for discharging Smith, a known union leader, in violation ofSection 8(a) (3) of the Act.We find merit in their exceptions.1 All datesare 1964 unless otherwise indicated.157 NLRB No. 54.